2016 IL App (2d) 150815
                                   No. 2-15-0815
                          Opinion filed December 29, 2016
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
LUANNE ARMSTRONG,                      ) of Du Page County.
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 03-MR-422
                                       )
MARK ARMSTRONG,                        ) Honorable
                                       ) Linda E. Davenport,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Schostok and Spence concurred in the judgment and opinion.

                                           OPINION

¶1     Petitioner, Luanne Armstrong, and respondent, Mark Armstrong, married in October

1993, in Illinois. Two children were born of the marriage. In July 2002 a Connecticut court

ordered the dissolution of the parties’ marriage, and in February 2003 the same court ordered

Mark to pay child support and “spousal support,” or maintenance. 1 Shortly thereafter, the parties


       1
           Connecticut and section 211(b) of Illinois’s version of the Uniform Interstate Family

Support Act (750 ILCS 22/211(b) (West 2014)), at issue here, use the term “spousal support.”

However, in this case the terms “spousal support” and “maintenance” will be used

interchangeably.
2016 IL App (2d) 150815


relocated to Du Page County, Illinois, and the circuit court of Du Page County granted Mark’s

petition to enroll the Connecticut judgments. A few months, later Mark moved to modify child

support and maintenance. In July 2003, the trial court issued an order lowering the amount of

child support and maintenance but extended the time period that Mark was obligated to pay

maintenance. In March 2014, Luanne filed a petition for a rule to show cause, alleging that Mark

had failed to pay maintenance. Mark filed a motion to dismiss Luanne’s petition and to vacate

the trial court’s July 2003 order as void for lack of subject-matter jurisdiction. The trial court

denied Mark’s motion. Mark appeals, arguing that the trial court’s July 2003 order is void for

lack of subject-matter jurisdiction, because only Connecticut, as the issuing state, has continuing,

exclusive jurisdiction to modify a maintenance order. For the following reasons, we affirm.

¶2                                     I. BACKGROUND

¶3     In October 1993, Luanne and Mark were married in Cook County, Illinois. They had two

children: a daughter, born on October 2, 1995, and a son, born on March 15, 1998. The parties

divorced in Connecticut. The Connecticut court bifurcated the issues. On July 25, 2002, the

court ordered the dissolution of the parties’ marriage, granted the parties joint legal custody of

the children, designated Luanne as the primary physical custodian of the children, authorized

Luanne to relocate to Illinois, and approved and ordered a stipulated parenting plan.           On

February 10, 2003, the court ordered Mark to pay child support and maintenance for four years,

reviewable, inter alia, if Luanne’s multiple sclerosis worsened.

¶4     Shortly thereafter, Luanne and the children relocated to Du Page County. In March 2003

Mark moved to Du Page County, and in April 2003 he petitioned the trial court to enroll the

Connecticut judgments. On April 28, 2003, the trial court granted Mark’s petition to enroll the




                                               -2-
2016 IL App (2d) 150815


Connecticut judgments, finding that it had “jurisdiction over the parties and subject matter

herein.”

¶5        On May 6, 2003, Mark moved to “modify his spousal and child support obligations

consistent with his current income,” alleging that “he moved to Illinois to be close to his

children,” that he “obtained new employment in Illinois,” and that “his new income was less than

the income for which the current support order was entered.” Mark specifically alleged that his

“spousal and child support obligations should be modified.”

¶6        On July 23, 2003, the trial court lowered Mark’s child support and maintenance

obligations. However, the trial court extended the period for Mark’s maintenance obligation,

ordering that maintenance “shall terminate upon the death of either party and further order of

court, i.e., it may be subject to earlier modification or termination other than either parties’ [sic]

death.”

¶7        On November 19, 2013, Luanne filed a petition for contribution to college expenses for

their children. Luanne also filed a petition for an increase in child support. On February 27,

2014, Mark filed a motion to reduce child support.

¶8        On May 14, 2014, Luanne filed a petition for a rule to show cause as to why Mark should

not be held in indirect civil contempt for failure to pay maintenance pursuant to the trial court’s

July 23, 2003, order. 2

¶9        On December 10, 2014, in response to Luanne’s petition for a rule to show cause, Mark

filed a combined motion to dismiss and vacate. Count I sought dismissal of Luanne’s petition

for a rule to show cause, pursuant to section 2-619(a)(1) of the Code of Civil Procedure (Code)

          2
              On November 12, 2014, Luanne filed a pro se petition for a rule to show cause, but this

petition was voluntarily dismissed.



                                                   -3-
2016 IL App (2d) 150815


(735 ILCS 5/2-619(a)(1) (West 2014)), arguing that Luanne’s petition was based on a void order.

Mark argued that the trial court’s July 23, 2003, order was void for lack of subject-matter

jurisdiction, because, under section 211(b) of Illinois’s version of the Uniform Interstate Family

Support Act (Family Support Act) (750 ILCS 22/211(b) (West 2014)) and Connecticut’s version

of the Family Support Act (Conn. Gen. Stat. § 46b-212h(f)(1) (2013)), Connecticut had

continuing, exclusive jurisdiction to modify its original maintenance order. Mark argued that,

therefore, the petition should be dismissed because the court could not enforce a void order.

¶ 10   Count II sought dismissal of Luanne’s November 12, 2014, petition for a rule to show

cause, which was voluntarily dismissed. Thus, we need not discuss this count.

¶ 11   Count III sought to vacate the trial court’s July 23, 2003, order, pursuant to section 2-

1401(f) of the Code (735 ILCS 5/2-1401(f) (West 2014)). Mark argued that the order was void

for lack of subject-matter jurisdiction, based on section 211(b) of the Family Support Act.

¶ 12   On July 13, 2015, the trial court denied Mark’s section 2-619(a)(1) motion to dismiss

Luanne’s petition for a rule to show cause and denied Mark’s section 2-1401(f) motion to vacate

the trial court’s July 23, 2003, order. The court stated in its written order:

       “Defendant granted leave to file appeal pursuant to [Illinois Supreme Court] Rule

       304(b)(3) from order denying relief prayed in count I and III of defendant’s motion to

       dismiss pursuant to 5/2-619 and 735 ILCS 5/2-1401.”

¶ 13   On August 12, 2015, Mark filed his notice of appeal. Only the trial court’s denial of

Mark’s motion to vacate the trial court’s July 23, 2003, order comes before us pursuant to Rule

304(b)(3), which allows an appeal from “[a] judgment or order granting or denying any of the

relief prayed in a petition under section 2-1401 of the Code of Civil Procedure.” Ill. S. Ct. R.




                                                 -4-
2016 IL App (2d) 150815


304(b)(3) (eff. Mar. 8, 2016). Thus, we will review the trial court’s denial of Mark’s motion

seeking to vacate the order as void for lack of subject-matter jurisdiction.

¶ 14                                      II. ANALYSIS

¶ 15   Mark argues that the July 23, 2003, order is void for lack of subject matter-jurisdiction,

because only Connecticut, as the issuing state, had continuing, exclusive jurisdiction to modify

maintenance, pursuant to section 211 of the Family Support Act (750 ILCS 22/211 (West 2014)).

“Whether a circuit court has subject matter jurisdiction to entertain a claim presents a question of

law which we review de novo.” McCormick v. Robertson, 2015 IL 118230, ¶ 18.

¶ 16   Subject-matter jurisdiction refers to a court’s power “ ‘to hear and determine cases of the

general class to which the proceeding in question belongs.’ ” People v. Castleberry, 2015 IL
116916, ¶ 12 (quoting In re M.W., 232 Ill. 2d 408, 415 (2009)). “With the exception of the

circuit court’s power to review administrative action, which is conferred by statute, a circuit

court’s subject matter jurisdiction is conferred entirely by our state constitution.” McCormick,

2015 IL 118230, ¶ 19.

¶ 17   Under section 9 of article VI of the Illinois Constitution, the jurisdiction of circuit courts

extends to all “justiciable matters except when the Supreme Court has original and exclusive

jurisdiction relating to redistricting of the General Assembly and to the ability of the Governor to

serve or resume office.” Ill. Const. 1970, art. VI, § 9. So long as a matter brought before the

circuit court is justiciable and does not fall within the original and exclusive jurisdiction of the

supreme court, the circuit court has subject-matter jurisdiction to consider it. See In re M.W.,
232 Ill. 2d at 424. A matter is considered justiciable when it presents “a controversy appropriate

for review by the court, in that it is definite and concrete, as opposed to hypothetical or moot,




                                                -5-
2016 IL App (2d) 150815


touching upon the legal relations of parties having adverse legal interests.” Belleville Toyota,

Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 335 (2002).

¶ 18    Regarding subject-matter jurisdiction, the supreme court has explained that “the only

consideration is whether the alleged claim falls within the general class of cases that the court

has the inherent power to hear and determine. If it does, then subject matter jurisdiction is

present.” (Emphasis in original.) In re Luis R., 239 Ill. 2d 295, 301 (2010). Even a defectively

stated claim is sufficient to establish a circuit court’s subject-matter jurisdiction if the claim falls

within the general class of cases that the court has the inherent power to hear. Id.

¶ 19    Compliance with a statutory requisite presents a different matter from whether a circuit

court has subject-matter jurisdiction. See McCormick, 2015 IL 118230, ¶ 22. “Except when the

proceeding is one for administrative review, a deviation from a statutory requirement does not

divest the court of jurisdiction.” Id.      A circuit court’s subject-matter jurisdiction over all

justiciable matters is conferred by the Illinois Constitution and cannot be negated or divested by

the failure to satisfy a certain statutory requirement or prerequisite. See Castleberry, 2015 IL
116916, ¶ 15; LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶¶ 27-40. Therefore, even as here,

where the General Assembly created a new justiciable matter through legislation (the Family

Support Act) that identified rights or duties that had no counterpart in common law or at equity,

the establishment of the new justiciable matter “neither extends nor constrains the court’s

jurisdiction.” McCormick, 2015 IL 118230, ¶ 23.

¶ 20    The jurisdictional challenge raised by Mark in this case is premised on section 211 of the

Family Support Act, which provides:




                                                 -6-
2016 IL App (2d) 150815


                “(a) A tribunal of this State issuing a spousal-support order consistent with the

        law of this State has continuing, exclusive jurisdiction to modify the spousal-support

        order throughout the existence of the support obligation.

                (b) A tribunal of this State may not modify a spousal-support order issued by a

        tribunal of another state having continuing, exclusive jurisdiction over that order under

        the law of that state.

                (c) A tribunal of this State that has continuing, exclusive jurisdiction over a

        spousal-support order may serve as:

                        (1) an initiating tribunal to request a tribunal of another state to enforce the

                spousal-support order issued in this State; or

                        (2) a responding tribunal to enforce or modify its own spousal-support

                order.” 750 ILCS 22/211 (West 2014).

¶ 21    Although section 211 uses the term “jurisdiction,” it must be understood as only a

procedural limit on when the trial court may modify a spousal support or maintenance order

issued in another state and “not a precondition to the exercise of the court’s inherent authority.”

McCormick, 2015 IL 118230, ¶ 27 (holding that the use of the term “jurisdiction” in the Uniform

Child-Custody Jurisdiction and Enforcement Act does not limit the trial court’s subject-matter

jurisdiction, because a statute cannot divest a court of subject-matter jurisdiction that is conferred

by the Illinois Constitution); see also In re Marriage of Edelman, 2015 IL App (2d) 140847, ¶ 17

(holding that the trial court had subject-matter jurisdiction of a dispute under the Family Support

Act).

¶ 22    In this case, in May 2003, Mark filed a motion seeking modification of child support and

“spousal support” or maintenance due to a change in circumstances. The question of whether



                                                 -7-
2016 IL App (2d) 150815


child support and maintenance should be modified clearly presented a justiciable matter. See

McCormick, 2015 IL 118230, ¶ 28. That is, Mark raised a claim falling within the general class

of cases the trial court had the inherent power to hear and decide. The trial court therefore had

subject-matter jurisdiction to entertain Mark’s motion. See Luis R., 239 Ill. 2d at 305 (subject-

matter jurisdiction is invoked by the filing of a claim alleging the existence of a justiciable

matter.) Whether or not the trial court should have considered Mark’s motion on the merits does

not implicate subject-matter jurisdiction. See McCormick, 2015 IL 118230, ¶ 28. At best, the

judgment of July 2003 was voidable; it is not void for lack of subject-matter jurisdiction.

Therefore, the trial court properly denied Mark’s section 2-1401(f) motion to vacate the trial

court’s judgment.

¶ 23   Mark cites Hornblower v. Hornblower, 94 A.3d 1218 (Conn. App. Ct. 2014), Sootin v.

Sootin, 41 So. 3d 993 (Fla. Dist. Ct. App. 2010), Pek v. Prots, 409 N.J. Super. 358 (2008), and

Hook v. Hook, 611 S.E.2d 869 (N.C. Ct. App. 2005), to support his argument. Although these

cases interpret provisions similar to section 211, these cases are not controlling here. Decisions

“from our sister state courts are not binding on the courts of this state.” In re Parentage of

Scarlett Z.-D., 2015 IL 117904, ¶ 55. In any event, none of the cases cited by Mark addresses

whether a judgment is void for lack of subject-matter jurisdiction. Further, none of the cases

discuss that subject-matter jurisdiction is derived from our state’s constitution and that such

jurisdiction cannot be divested by statute. Therefore, the cases do not reflect Illinois law and are

not persuasive. See id.

¶ 24   We note that Mark misrepresents the record by contending that he “moved to modify the

child support obligation, only.” (Emphases in original.) Mark also argues that, “inexplicably,

the trial court in Illinois then went beyond that [in that it] not only reduced (modified) child



                                               -8-
2016 IL App (2d) 150815


support, it also modified (without any request to do so) the maintenance (spousal support)

award.” The record established that, although Mark’s motion was labeled, “Motion to Modify

Child Support,” Mark alleged that his “spousal and child support obligations should be

modified” and asked the court to “[m]odify his spousal and child support obligations consistent

with his current income” (Emphases added.) Therefore, we reject Mark’s contention that the

trial court’s modification of maintenance was “inexplicable.” The record clearly establishes that

Mark requested such modification.

¶ 25                                    III. CONCLUSION

¶ 26   We affirm the trial court’s denial of respondent’s motion to vacate.

¶ 27   Affirmed.




                                              -9-